Citation Nr: 1129369	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  03-31 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased (compensable) rating for a scar as a residual of a shell fragment wound (SFW) to the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to March 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2003 rating decision in which the RO, inter alia, continued a noncompensable (0 percent) rating for a left knee scar as a residual of a SFW.  In July 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2003. 

In his October 2003 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In a February 2006 letter, the RO informed the Veteran that he was scheduled for a videoconference hearing in March 2006.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not subsequently requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

In July 2006, the Board remanded the claim for an increased rating for the service-connected left knee scar, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing the requested development, the RO continued the denial of this claim (as reflected in a November 2007 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.  

In July 2006, the Board also remanded a claim for service connection for arthritis of the left knee and a claim for a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  An SOC was issued in September 2006.  The Veteran has not submitted a substantive appeal (Form 9) regarding these claims; therefore, these issues are not in appellate status.  38 C.F.R. § 20.200 (2010) (appeal consists of a timely filed notice of disagreement and, after issuance of a statement of the case, a substantive appeal).

Subsequent to issuance of the November 2007 SSOC, additional medical evidence was associated with the claims file, including records of VA treatment and the report of a VA examination conducted in conjunction with the Veteran's claims for service connection for diabetes mellitus and peripheral neuropathy of the bilateral lower extremities.  These records, however, are not pertinent to the claim on appeal, as they do not include findings specific to the service-connected left knee scar.  In this regard, while the March 2008 VA examination includes physical examination of the extremities and skin, there are no complaints or findings regarding the service-connected scarring.  Thus, these records are not pertinent to the claim for an increased rating.  Thus, while the Veteran has not waived RO consideration of the evidence received since the November 2007 SSOC, a remand for such consideration is unnecessary.  See 38 C.F.R. § 20.1304 (2010).

However, for the reasons expressed below, the claim on appeal is, again, being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.   

As a final preliminary matter, the Board notes that, in November 2003, the Veteran stated that he was filing a claim for a clothing allowance.  He indicated that he was filing a VA Form 21-8678 directly to the Oakland, VA Medical Center (VAMC), with a copy attached.  However, the record before the Board does not include a copy of this form, nor does the claims file reflect whether this clothing allowance claim was adjudicated by the VAMC.  As the record does not reflect that the November 2003 claim for a clothing allowance has been adjudicated, it is not properly before the Board; hence, it is referred to the RO for appropriate action, to include clarification from the VAMC as to whether this claim has been adjudicated.

In addition, in a January 2008 statement in lieu of a VA Form 646, the Veteran's representative argued that the Veteran was entitled to service connection for arthritis of the left knee and a rating in excess of 10 percent for PTSD.  In his June 2011 Informal Hearing Presentation (IHP), the Veteran's representative argued that the Veteran was entitled to a 10 percent rating for arthritis of the left knee.  The foregoing statements raise a request to reopen the claim for service connection for arthritis of the left knee, as well as a claim for a rating in excess of 10 percent for PTSD.  As the RO has not adjudicated these claims, they are not properly before the Board; hence, they are also referred to the RO for appropriate action.

REMAND

Unfortunately, the claims file reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

The record reflects that there are outstanding records of VA treatment that are potentially pertinent to the claim on appeal.  In this regard, a June 2010 print-out from the VistA system reflects that the Veteran was admitted to the Pittsburgh VA Healthcare System in June 2010 for a left total knee arthroplasty.  While records of treatment from the Pittsburgh VA Healthcare System (dated from August 1996 to August 2007) and from the Butler VAMC (dated from July 2002 to November 2007), have been associated with the claims file, the June 2010 VistA print-out indicates that more recent VA treatment records, which are potentially pertinent to the claim on appeal, are available.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all records of pertinent treatment from the Pittsburgh VA Healthcare System and the Butler VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

In addition, the record reflects that the Veteran was most recently afforded a VA examination to evaluate his service-connected left knee scar in January 2007.  In light of the additional medical evidence that will be added to claims file pursuant to the remand, in particular, records from the June 2010 hospitalization regarding the left knee, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, would be helpful in resolving the claim on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA examination of the service-connected left knee scar, by a physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(a), (b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Further, to ensure that all due process requirements are met, and the record before the examiner is complete, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim on appeal should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007), is warranted.  

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain all outstanding records of evaluation of and/or treatment for the Veteran's left knee from the Pittsburgh VA Healthcare System (since August 2007, to include any records regarding hospitalization for left total knee arthroplasty in June 2010) and from the Butler VAMC (since November 2007).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo a VA scars examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should provide a detailed description of the service-connected scarring of the left knee to include, but not limited to, the following: the measurements of the length and width of the scarring, as well as the areas of the scars in terms of square inches or square centimeters; whether the scarring is superficial (not associated with underlying soft tissue damage); whether the scarring is unstable (frequent loss of covering of skin over scar); whether the scarring is painful on examination; and whether any such scar results in limited motion or other limitation of function of an affected body part.  If so, the examiner should describe in detail the limitation(s), and the extent and severity thereof.  If the scarring does not cause limited motion or other limitation of function of an affected body part, the examiner should specifically so state.  

In rendering the above findings, the examiner should differentiate any service-connected scarring from any left knee scarring not related to service (to include scarring attributable to any post-service surgical procedures).  

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal.  

If the Veteran fails, without good cause, to report to the examination scheduled in connection with the claim on appeal, in adjudicating this claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim should include consideration of whether "staged rating" pursuant to Hart (cited to above), is warranted.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


